 
 
I 
111th CONGRESS
1st Session
H. R. 3730 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide for financial literacy education. 
 
 
1.Short titleThis Act may be cited as the Financial Education for Teachers and Students Act. 
2.Financial literacy educationPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following: 
 
22Financial literacy education 
5621.Statewide incentive grants for financial literacy education 
(a)GrantsFrom amounts appropriated under subsection (d), the Secretary may award grants to States to enable the States, on a statewide basis— 
(1)to integrate financial literacy education into each public middle school and secondary school within the State; and 
(2)to provide professional development regarding the teaching of financial literacy to each public middle school and secondary school teacher of financial literacy within the State. 
(b)LimitationEach State receiving a grant under this section shall use not more than a total of 20 percent of the grant funds for professional and curriculum development. 
(c)Definition of middle schoolThe term middle school means a nonprofit institutional day or residential school, including a public middle charter school, that provides middle education, as determined under State law. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2010 and each of the 4 succeeding fiscal years. 
5622.Parent involvement 
(a)Grants 
(1)In generalFrom amounts appropriated under subsection (b), the Secretary may award grants to local educational agencies to enable the local educational agencies to support and provide training and assistance to or for parents and students regarding financial literacy. 
(2)Partnerships encouragedIn awarding a grant under this section the Secretary shall encourage a local educational agency to create, promote, and implement the programming assisted under the grant in partnership with a community organization, financial institution, or local business. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2010 and each of the 4 succeeding fiscal years.. 
3.Financial Literacy Education CoordinationSubpart 13 of part D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267 et seq.) is amended by adding at the end the following: 
 
5538.Coordination 
(a)In generalThe Secretary and the Board of Governors of the Federal Reserve System shall coordinate the activities assisted under this subpart with the activities carried out by any financial education research center operated by a Federal Reserve bank, in order to increase the usage and the prevalence of financial literacy education programs and educational resources. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2010 and each of the 4 succeeding fiscal years.. 
 
